Exhibit 10.9

AMENDED AND RESTATED SEVERANCE COMPENSATION AGREEMENT

Dated as of June 11, 2007

COMARCO, Inc., a California corporation (the “Company”)

and

                                          (the “Executive”)

The Company’s Board of Directors (the “Board”) has determined that it is
appropriate to reinforce and encourage the continued attention and dedication of
members of the Company’s management, including the Executive, to their assigned
duties without distraction in potentially disturbing circumstances arising from
the possibility of a change in control of the Company.

This Agreement, as amended and restated to conform with the provisions of
Section 409A of the Internal Revenue Code of 1986 and the regulations
promulgated thereunder, sets forth the severance compensation which the Company
agrees it will pay to the Executive if the Executive’s employment with the
Company terminates under one of the circumstances described herein following a
“Change in Control” of the Company (as defined in Section 2).

l. Term. The term (“Term”) of this Agreement shall commence on the date hereof
and, subject to earlier termination pursuant to Section 3(b), 3(c) or 3(d)
hereof, shall end three (3) years following the date on which notice of
non-renewal or termination of this Agreement is given by either the Company or
the Executive to the other. Thus, this Agreement shall be renewable
automatically on a daily basis so that the outstanding Term is always three
(3) years following any effective notice of non-renewal or of termination given
by the Company or the Executive.

2. Change in Control. No compensation shall be payable under this Agreement
unless and until (a) there has been a Change in Control of the Company while the
Executive is still an employee of the Company and (b) the Executive’s employment
by the Company terminates in the circumstances specified in Section 3(a). For
purposes of this Agreement, a “Change in Control” of the Company shall be deemed
to have occurred if (i) there shall be consummated (x) any consolidation or
merger of the Company (whether or not the Company is the continuing or surviving
entity) other than a consolidation or merger of the Company in which the holders
of the Company’s Common Stock immediately prior to the consolidation or merger
continue to have proportionate ownership of at least 50.1% of capital stock of
the surviving corporation eligible to vote in the election of directors
immediately after the consolidation or merger, or (y) any sale, lease, exchange
or other transfer (in one transaction or a series of related transactions) of
all, or substantially all, of the assets of the Company other than to a
corporation in which the holders of the Company’s Common Stock immediately prior
to such transaction continue to have proportionate ownership of at least 50.1%
of the capital stock of such corporation eligible to vote in the election of
directors, or (ii) the stockholders of the Company approve any plan or proposal
for the liquidation or dissolution of the Company,



--------------------------------------------------------------------------------

or (iii) any person (as such term is used in Section l3(d) and l4(d)(2) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)), shall become
the beneficial owner (within the meaning of Rule 13d-3 under the Exchange Act)
of more than 25% of the Company’s outstanding shares of Common Stock, or
(iv) during any period of two consecutive years during the term of this
Agreement, individuals who at the beginning of the two year period constituted
the entire Board do not for any constitute a majority thereof unless the
election, or the nomination for election by the Company’s stockholders, of each
new director was approved by a vote of at least a majority of the directors then
still in office who were directors at the beginning of the period or who were
elected or nominated for election in the manner provided herein.

3. Termination Following Change in Control.

(a) Termination. If a Change in Control of the Company shall have occurred while
the Executive is still an employee of the Company, the Executive shall be
entitled to the compensation provided in Section 4 upon the subsequent
termination of the Executive’s employment with the Company within twenty-four
(24) months of such Change in Control, whether by the Executive or by the
Company, unless such termination is as a result of (i) the Executive’s death;
(ii) the Executive’s Disability (as defined in Section (3)(b) below); (iii) the
Executive’s Retirement (as defined in Section 3(c) below); (iv) the Executive’s
termination by the Company for Cause (as defined in Section 3(d) below); or
(v) the Executive’s decision to terminate employment other than for Good Reason
(as defined in Section 3(e) below).

(b) Disability or Death. If, as a result of the Executive’s incapacity due to
physical or mental illness, the Executive is absent from his duties with the
Company on a full-time basis for six months, the Company may elect to terminate
the Executive for “Disability’ by written notice to the Executive and without
liability to the Executive pursuant to this Agreement; provided, however, that
any such termination shall be effective only at the end of thirty (30) days
following the delivery of such notice and only if the Executive fails to return
to the full-time performance of duties by the end of such 30-day notice period.
In addition, this Agreement shall terminate immediately in the event of the
death of the Executive occurring at any time during the Term hereof, and in such
event the Company shall have no liability by reason of such termination.

(c) Retirement. The Executive shall be deemed terminated automatically, without
liability to Executive pursuant to this Agreement, upon Retirement (as
hereinafter defined) of Executive without liability to the Company pursuant to
this Agreement. “Retirement” as used in this Agreement shall be deemed to occur
upon the Executive’s having reached such age as shall have been fixed in any
arrangement mutually established by the Company and the Executive.

(d) Cause. The Company may terminate the Executive, without liability to the
Executive pursuant to this Agreement, if the Executive’s employment with the
Company is terminated for Cause. For purposes solely of determining whether the
Company may terminate the Executive pursuant to this Section 3(d) without
liability to the Executive, the Executive

 

- 2 -



--------------------------------------------------------------------------------

shall be deemed to have been terminated for “Cause” only if the Executive
(1) has engaged in fraud, misappropriation or embezzlement involving the
Company, (2) is convicted of or admits a felony or other offense involving
dishonesty or moral turpitude, or (3) willfully refuses to carry out a lawful
written instruction of the Board that is consistent with the Executive’s
position and duties, which refusal continues for a period of 30 days after the
Executive has received a written notice describing in reasonable detail the
circumstances deemed by the Board to constitute such refusal. Notwithstanding
the foregoing, the Executive shall not be deemed, for purposes of this
Agreement, to have been terminated for Cause unless and until there shall have
been delivered to the Executive a copy of a resolution duly adopted by the
affirmative vote of not less than majority of the entire membership of the
Company’s Board at a meeting of the Board called and held for that purpose
(after reasonable notice to the Executive and an opportunity for the Executive,
together with the Executive’s counsel, to be heard before the Board), finding
that in the good faith opinion of the Board the Executive engaged in the conduct
set forth in the second sentence of this Section 3(d) and specifying the
particulars thereof in reasonable detail.

(e) Good Reason. The Executive may terminate the Executive’s employment for Good
Reason at any time after a Change in Control during the Term. For purposes of
this Agreement, “Good Reason” shall mean any of the following:

(i) The Company has materially changed the Executive’s position, duties,
responsibilities, status, or offices as in effect immediately prior to a Change
in Control of the Company, or has removed the Executive from or failed to
reelect the Executive to any of such positions;

(ii) A reduction by the Company in the Executive’s base salary as in effect on
the date hereof or as the same may be increased from time to time during the
Term;

(iii) Any failure by the Company to continue in effect any benefit plan or
arrangement (including, without limitation, the Company’s life insurance,
accident, disability and health insurance plans, 40l(k) and bonus plans, stock
options, and all other similar plans which are from time to time made generally
available to senior executives/officers of the Company) and in which the
Executive is participating at the time of a Change in Control of the Company,
unless there are substituted therefore plans or arrangements providing the
Executive with essentially equivalent benefits (hereinafter referred to as
“Benefit Plans”), or the taking of any action by the Company which would
adversely affect the Executive’s participation in or materially reduce the
Executive’s benefits under any such Benefit Plan or deprive the Executive of any
material fringe benefit enjoyed by the Executive at the time of a Change in
Control of the Company;

(iv) Any failure by the Company to continue in effect any incentive plan or
arrangement (including, without limitation, the Company’s plans enumerated in
subparagraph (iii) above and similar incentive compensation benefits) in which
the Executive is participating at the time of a Change in Control of the
Company, unless there are substituted therefore plans or arrangements providing
the Executive with essentially equivalent benefits (hereinafter referred to as
“Incentive Plans”), or taking of any action by the Company which

 

- 3 -



--------------------------------------------------------------------------------

would adversely affect the Executive’s participation in any such Incentive Plan
or reduce the Executive’s potential benefits under any such Incentive Plan,
expressed as a percentage of his base salary, by more than 10 percentage points
in any fiscal year as compared to the immediately preceding fiscal year;

(v) Any failure by the Company to continue in effect any plan or arrangement to
receive securities of the Company (including, without limitation, the Company’s
stock option and purchase plans and any other plan or arrangement to receive the
exercise stock options, stock appreciation rights, restricted stock or grants
thereof) in which the Executive is participating at the time of a Change in
Control of the Company, unless there are substituted therefore plans or
arrangements providing the Executive with essentially equivalent benefits
(hereinafter referred to as “Securities Plans”), or the taking of any action by
the Company which would adversely affect the Executive’s participation in or
materially reduce the Executive’s benefits under any such Securities Plan;

(vi) The Executive’s relocation to a principal office more than 25 miles from
the location at which the Executive performed the Executive’s duties prior to a
Change in Control of the Company, except for required travel by the Executive on
the Company’s business to an extent substantially consistent with the
Executive’s business travel obligations during the 12 months immediately
preceding a Change of Control of the Company.

(vii) Any failure by the Company to provide the Executive with the number of
paid vacation days to which the Executive is entitled at the time of a Change of
Control of the Company;

(viii) Any material breach by the Company of any provision of this Agreement;

(ix) Any failure by the Company to obtain the assumption of this Agreement by
any successor or assignee of the Company; or

(x) Any purported termination of the Executive’s employment that is not effected
pursuant to a Notice of Termination satisfying the requirements of Section 3(f),
and for purposes of this Agreement, no such purported termination shall be
effective.

(f) Notice of Termination. Any termination of the Executive by the Company for
Disability pursuant to Section 3(b) or for Cause pursuant to Section 3(d) shall
be communicated by a Notice of Termination. For purposes of this Agreement, a
“Notice of Termination” shall mean a written notice which shall indicate those
specific termination provisions in this Agreement relied upon and which set
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Executive’s employment under the provisions so
indicated. For purposes of this Agreement, no such purported termination by the
Company shall be effective without such Notice of Termination.

(g) Date of Termination. “Date of Termination” shall mean (i) if the Executive
is terminated by the Company for Disability, 30 days after Notice of Termination
is

 

- 4 -



--------------------------------------------------------------------------------

given to the Executive (provided that the Executive shall not have returned to
the performance of the Executive’s duties on a full-time basis during such
30-day period) or (ii) if the Executive is terminated by the Company for any
other reason, the date on which a Notice of Termination is given.

4. Severance Compensation upon Termination of Employment. Subject to
Section 4(e) below, if within twenty-four (24) months following a Change in
Control, the Company shall terminate the Executive’s employment other than
pursuant to Section 3(b), 3(c) or 3(d), or if the Executive terminates his
employment for Good Reason pursuant to Section 3(e), then:

(a) Severance Payment.

(i) The Company shall pay to the Executive as severance pay a lump sum (the
“Severance Payment”), in cash, in full as soon as practicable but in no event
later than the fifth day following the Date of Termination of an amount equal to
(x) the Executive’s highest annual base salary in effect during the 12-month
period immediately preceding the Date of Termination, and (y) the Executive’s
incentive compensation bonus that would otherwise be payable to the Executive
under the Company’s Bonus Plan then in effect for the year in which the Date of
Termination occurred assuming one hundred percent (l00%) satisfaction of all
performance goals established under such Bonus Plan for the Executive,
multiplied by 1.00 (2.00 in certain cases).

(ii) In the event that the Company asserts that the Executive has been
terminated for Disability pursuant to Section 3(b) or for Cause pursuant to
Section 3(d), the Executive may, within 30 days after Notice of Termination is
given to the Executive, notify the Company in writing that he disputes the basis
for the termination. After such notice has been timely given by the Executive,
if either (x) the Executive prevails in his position or (y) the Company changes
its position and voluntarily pays the Severance Payment to the Executive, then
in either case as liquidated damages and not any penalty the Company shall also
pay to the Executive together with the Severance Payment an additional amount
equal to the Executive’s highest annual base salary in effect during the
12-month period immediately preceding the Date of Termination, pro rated on a
daily basis for the period (not to exceed 6 months) from the Date of Termination
until the date on which the Company actually pays the Severance Payment to the
Executive.

(iii) The foregoing payments shall be in addition to any payments or other
compensation that would otherwise be payable to the Executive under any other
then existing Severance Plan of the Company. All payments hereunder shall be
made net of withholdings required by applicable federal, state or local laws.

(b) Stock Options. To the extent permitted by the plans or programs under which
the same were granted or awarded, all stock options not currently exercisable
held by the Executive will accelerate and become exercisable as of the Date of
Termination. However, if any such option constitutes “deferred compensation”
within the meaning of Section 409A (“Section 409A”) of the Internal Revenue Code
of 1986, as amended (the “Code”), and accelerated exercisability of such option
would result in the imposition of interest, penalties and

 

- 5 -



--------------------------------------------------------------------------------

additional tax in respect of such option under Section 409A, than such option
shall not become exercisable immediately by reason of this Agreement, but
instead shall become fully vested as of the Executive’s termination of
employment and thereafter become exercisable for all of the shares covered by
the option and expire in accordance with the option’s terms without regard to
this Agreement.

(c) Restricted Stock. To the extent permitted by the plans or programs under
which the same were granted or awarded, all restrictions on any restricted
stock, including without limitation any vesting requirements on any unvested
stock, held by the Executive as of the Date of Termination shall be removed.

(d) Continuation of Benefits. The Company shall continue for a period of one
year from the Date of Termination to provide the following benefits to the
Executive on the same terms as provided to the Executive on the Date of
Termination:

(i) Participation in the Company’s medical, dental and vision plans;

(ii) Long-term disability insurance;

(iii) Life Insurance.

Notwithstanding the foregoing, any benefits payable under this subsection 4(d)
shall terminate at such time as the Executive becomes eligible for similar
benefits from any subsequent employer.

(e) Section 280G Limitation. To the extent that any or all of the payments and
benefits provided for in this Agreement constitute “parachute payments” within
the meaning of Section 280G of the Code and, but for this Section 4(e), would be
subject to the excise tax imposed by Section 4999 of the Code, then the
aggregate amount of such payments and benefits shall be reduced such that the
present value thereof (as determined under the Code and applicable regulations)
is equal to 2.99 times the Executive’s “base amount” (as defined in the Code).
The determination of any reduction or increase of any payment or benefits under
this Section 4 Pursuant to the foregoing provision shall be made by a nationally
recognized public accounting firm chosen by the Company in good faith, and such
determination shall be conclusive and binding on the Company and the Executive.

(f) Adjustments for Section 409A. Anything in this Agreement to the contrary
notwithstanding:

(i) No payment of cash or benefits under this Agreement which constitute
“deferred compensation” within the meaning of Section 409A shall be made or
delivered except following the Employee’s “separation from service” as defined
for purposes of Section 409A.

(ii) If at the time of the Employee’s separation from service within the meaning
of Section 409A, the Employee is a “specified employee” within the meaning of
Section 409A(a)(2)(B)(i) and if any payment or benefit that the Employee becomes
entitled to

 

- 6 -



--------------------------------------------------------------------------------

under this Agreement is considered deferred compensation subject to interest,
penalties and additional tax imposed pursuant to Section 409A(a) as a result of
the application of Section 409A(a)(2)(B)(i), then no such payment shall be
payable or benefit shall be provided prior to the date that is the earlier of
(i) six months and one day after the Employee’s date of termination, and
(ii) the Employee’s death, and the initial payment or provision of benefit shall
include a catch-up amount covering amounts that would otherwise have been paid
during the first six-month period but for the application of this Section 4(f).
For purposes of the application of Section 409A, each payment under this
Agreement shall constitute a separate payment.

5. No Obligation to Mitigate Damages; No Effect on Other Contractual Rights;
Release.

(a) No Obligation to Mitigate. The Executive shall not be required to mitigate
damages or the amount of any payment provided for under this Agreement by
seeking other employment or otherwise, nor, except as set forth in Section 4(d),
shall the amount of any payment provided for under this Agreement be reduced by
any compensation earned by the Executive as the result of employment by another
employer after the Date of Termination, or otherwise.

(b) No Effect on Other Contractual Rights. The provisions of this Agreement, and
any payment provided for hereunder, shall not reduce any amounts otherwise
payable, or in any way diminish the Executive’s existing rights, or rights which
would accrue solely as a result of the passage of time, under any Benefit Plan,
Incentive Plan or Securities Plan, employment agreement or other contract, plan
or arrangement.

(c) Release. The Executive’s entitlement to receive the payments and other
benefits specified in Section 4 shall be conditioned on his execution and
delivery of a General Release in the form attached as Exhibit A to this
Agreement within sixty (60) days of the date of his termination of employment.

6. Successors and Assigns.

(a) The Company. As used in this Agreement, “Company” shall mean the Company as
hereinbefore defined and any successor or assignee to its business and/or assets
as aforesaid which assumes the obligations of the Company under this Agreement
or which otherwise becomes bound by all of the terms and provisions of this
Agreement by operation of law. If at any time during the term of this Agreement
the Executive is employed by any corporation a majority of the voting securities
of which is then owned by the Company, such indirect employment of the Executive
by the Company shall not excuse the Company from performing its obligations
under this Agreement as if the Executive were directly employed by the Company,
and the Company agrees that it shall pay or shall cause such employer to pay any
amounts owed to the Executive pursuant to Section 4 hereof, notwithstanding any
such indirect employment relationship.

(b) The Executive. This Agreement shall inure to the benefit of and be
enforceable by the Executive’s personal and legal representatives, executors,
administrators,

 

- 7 -



--------------------------------------------------------------------------------

successors, heirs, distributees, devisees and legatees. If the Executive should
die while any amounts are still payable to him hereunder, all such amounts,
unless otherwise provided herein, shall be paid in accordance with the terms of
this Agreement to the Executive’s devisee, legatee, or other designee or, if
there is no such designee, to the Executive’s estate.

7. Notice. For purposes of this Agreement, notices and all other communications
provided for in the Agreement shall be in writing and shall be deemed to have
been duly given when delivered, one business day after being sent for overnight
delivery by a nationally recognized overnight courier or three business days
after being mailed by United States registered mail, return-receipt requested,
postage-prepaid, addressed as follows:

If to the Company:

Comarco, Inc.

25541 Commercecentre Drive

Lake Forrest, California 92630

Attn: Chief Executive Officer

If to the Executive:

 

 

 

 

 

 

 

or such other address as either party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective only upon receipt.

8. Miscellaneous. No provisions of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
signed by the Executive and the Company. No waiver by either party hereto at any
time of any breach by the other party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provision or conditions at the
same or at any prior or subsequent time. No agreements or representations, oral
or otherwise, express or implied, with respect to the subject matter hereof have
been made by either party which are not set forth expressly in this Agreement.
This Agreement shall be governed by and construed in accordance with the laws of
the State of California.

9. Validity. The invalidity or unenforceability of any provisions of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

10. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

 

- 8 -



--------------------------------------------------------------------------------

11. Arbitration, Legal Fees and Expenses. In the event of any controversy, claim
or dispute between the parties hereto arising out of or relating to this
Agreement, the matter shall be determined by arbitration, which shall take place
in Orange County, California, under the rules of the American Arbitration
Association; and a judgment upon such award may be entered in any court having
jurisdiction thereof. Any decision or award of such arbitrator shall be final
and binding upon the parties and shall not be appealable. The parties hereby
consent to the jurisdiction of such arbitrator and or any court having
jurisdiction to enter judgment upon and enforce any action taken by such
arbitrator. The Company shall pay all reasonable legal fees and expenses
(including any fees or expenses incurred in any appeals) that the Executive may
incur at any time prior to the sixth anniversary of the expiration of the
applicable statute of limitations under governing law for contract claims and
(i) as a result of the Company’s contesting the validity, enforceability of, or
the Executive’s interpretation of, or determinations under, this Agreement, or
(ii) in seeking to recover his reasonable legal fees and expenses to which he is
entitled as provided herein. The Executive’s reasonable legal fees and expenses
shall be paid by the Company whether or not the Executive prevails in any such
contest or dispute, and shall be promptly paid by the Company as they are
incurred upon submission by the Executive of documentation thereof in reasonable
detail. Any such claim for reimbursement must be made, if at all, not later than
the end of the calendar year following the calendar year in which incurred and
shall be reimbursed promptly, but in any event not later than by the last day of
such following calendar year. The amount of expenses eligible for reimbursement
during any calendar year shall not affect the amount eligible for reimbursement
during any other calendar year.

12. Confidentiality. The Executive shall retain in confidence any and all
confidential information known to the Executive concerning the Company and its
business so long as such information is not otherwise publicly disclosed.

13. Entire Agreement. This Agreement contains all of the terms agreed upon
between the Executive and the Company with respect to the subject matter hereof
and replaces and supercedes all prior severance agreements between the Executive
and the Company. The Executive and the Company agree that no term, provision or
condition of this Agreement shall be held to be altered, amended, changed or
waived in any respect except as evidenced by the written agreement of the
Executive and the Company.

 

- 9 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date and
year first above written.

 

“COMPANY”     “EXECUTIVE” COMARCO, INC.       By:  

 

   

 

Name:   Thomas A. Franza     Name:  

 

Title:   President and ChiefExecutive Officer      

 

- 10 -